                                                   1    19 00777




Case 1:19-bk-00777-HWV   Doc 36 Filed 05/31/19 Entered 05/31/19 14:09:20   Desc
                         Main Document    Page 1 of 12
                                   0.00



                                          124,664.64




   06/2019     04/2024       2,112.96      0.00        2,112.96   124,664.64




                                                                  124,664.64




                                   100%




Case 1:19-bk-00777-HWV   Doc 36 Filed 05/31/19 Entered 05/31/19 14:09:20   Desc
                         Main Document    Page 2 of 12
                 0.00




Case 1:19-bk-00777-HWV   Doc 36 Filed 05/31/19 Entered 05/31/19 14:09:20   Desc
                         Main Document    Page 3 of 12
Case 1:19-bk-00777-HWV   Doc 36 Filed 05/31/19 Entered 05/31/19 14:09:20   Desc
                         Main Document    Page 4 of 12
Home Point Financial   331 El Vista Dr.      10,344.19    7,539.16    17,883.35
                       Hanover, PA 17331




 Case 1:19-bk-00777-HWV   Doc 36 Filed 05/31/19 Entered 05/31/19 14:09:20   Desc
                          Main Document    Page 5 of 12
MECU of Baltimore, Inc.   2003 VW Passat            476.82     7.74%      577.00


Exeter Finance            2016 Ram                 30,905.00   10.0%     39,398.00




 Case 1:19-bk-00777-HWV      Doc 36 Filed 05/31/19 Entered 05/31/19 14:09:20   Desc
                             Main Document    Page 6 of 12
Case 1:19-bk-00777-HWV   Doc 36 Filed 05/31/19 Entered 05/31/19 14:09:20   Desc
                         Main Document    Page 7 of 12
                                    0.00
                     4,000.00




Case 1:19-bk-00777-HWV   Doc 36 Filed 05/31/19 Entered 05/31/19 14:09:20   Desc
                         Main Document    Page 8 of 12
Internal Revenue Service                                     8,251.85


Pennsylvania Department of Revenue                           4,000.00


State of Maryland                                            6,500.00




                                                         .




 Case 1:19-bk-00777-HWV      Doc 36 Filed 05/31/19 Entered 05/31/19 14:09:20   Desc
                             Main Document    Page 9 of 12
                                                       Check one of the following
   two lines.




Case 1:19-bk-00777-HWV   Doc 36 Filed 05/31/19 Entered 05/31/19 14:09:20     Desc
                         Main Document    Page 10 of 12
Case 1:19-bk-00777-HWV   Doc 36 Filed 05/31/19 Entered 05/31/19 14:09:20   Desc
                         Main Document    Page 11 of 12
     05/31/2019                  /s/ John M. Hyams



                                 /s/ David Hickson, III


                                 /s/ Nicole Hickson




Case 1:19-bk-00777-HWV   Doc 36 Filed 05/31/19 Entered 05/31/19 14:09:20   Desc
                         Main Document    Page 12 of 12
